In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Suffolk County (Hoffman, J.), dated October 31, 2013, which, after a hearing, dismissed its petition alleging that the mother violated the terms of an order of supervision of the same court dated March 1, 2013.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the contentions of the petitioner and the attorney for the child, the Family Court did not err in determining the mother’s obligations under its prior order of supervision dated March 1, 2013, or in clarifying any alleged ambiguity in that order (see generally People v Richardson, 100 NY2d 847, 851 [2003]; People v Minaya, 54 NY2d 360, 365 [1981]; Bohlen v Metropolitan El. Ry. Co., 121 NY 546, 550 [1890]; People v Ballard, 234 AD2d 981, 982 [1996]; People v Stoesser, 92 AD2d 650, 651 [1983]). Accordingly, since the petition failed to adequately allege a violation of the prior order of supervision dated March 1, 2013, under the circumstances, the Family Court properly dismissed the petition (see generally Matter of Cote v Berger, 112 AD3d 821, 822 [2013]).
Rivera, J.E, Lott, Miller and Duffy, JJ., concur.